

AMENDMENT ONE
TO THE
PROTECTIVE LIFE CORPORATION
LONG-TERM INCENTIVE PLAN
(Effective as of January 1, 2018)




WHEREAS, the Protective Life Corporation (the “Company”) sponsors and maintains
The Protective Life Corporation Long-Term Incentive Plan, effective as of
January 1, 2018, (the “LTIP”), for the purposes furthering the long-term growth
and profitability of the Company by offering long-term incentives to those key
executives, officers and employees who will be largely responsible for such
growth;


WHEREAS, the Company desires to amend the LTIP to revise the definition of PL
Tangible Book Value; and


WHEREAS, under the terms of the LTIP, the Company has the ability to amend the
LTIP.


NOW, THEREFORE, the Company, in accordance with the provisions of the LTIP
pertaining to amendments thereof, hereby amends the LTIP as follows:


1.    Effective as of January 1, 2018, amend Section 1 by deleting the
definition of PL Tangible Book Value in its entirety and substituting the
following in lieu thereof:


“PL Tangible Book Value” as of any date shall mean the Company’s consolidated
GAAP book value of equity less accumulated other comprehensive income, less
goodwill created by the Merger (net of impairments), less other intangible
assets created by the Merger (net of deferred taxes, accumulated amortization,
and impairment), less any cumulative effect adjustments from new accounting
pronouncements, plus all dividends paid in excess of planned amounts during the
performance period, plus any lost income (determined based on the 30 year
treasury rate) on dividends in excess of planned amounts (plus any management
fee paid to the Parent).


2.    All other provisions of the LTIP not herein modified shall remain in full
force and effect.




IN WITNESS WHEREOF, the Company has caused this Amendment One to the Protective
Life Corporation Long-Term Incentive Plan to be executed by its duly authorized
officer as of the 21st day of February, 2018.    
PROTECTIVE LIFE CORPORATION




    
By: /s/Richard J. Bielen                
Name: Richard Bielen
Its: President and Chief Executive Officer




    
Page 1 of 1